                 DECLARATION AND AFFIDAVIT OF DESTINY CLARKE


       1.       My name is Destiny Clarke and I am over the age of eighteen and am competent
to provide the information that follows based upon my personal knowledge.

      2.       I arrived in downtown Graham, North Carolina on June 28, 2020 at approximately
7:00pm.

       3.      I exited my car and began walking alone and silently on W Elm St in Graham
carrying a “Black Lives Matter” sign.

        4.      As I turned onto the sidewalk on NW Court Square, I was stopped by a Graham
police officer who threatened to arrest me if I did not leave the area.

        5.      The officer told me that there was no protesting allowed and that I needed to leave
or be arrested.

       6.      I replied, “I don’t have to leave because it’s a public place and it’s before
curfew.”

       7.      The officer persisted in threatening to arrest me if I didn’t leave.

       8.      I offered to throw away my sign and then threw it away.

        9.       As I was throwing away my “Black Lives Matter” sign, the officer continued to
threaten to arrest me if I didn’t leave.

       10.     Once I threw away my sign, the officer left.

        11.     During the interaction, a family passed me, carrying ice cream, and the officer did
not interact with them or ask them to leave.

       12.     I believe that I was being threatened with arrest specifically because I was
carrying a sign with a political message.

       13.    I effectively was not allowed to walk alone on a public sidewalk in Graham solely
because I was carrying a poster with political speech on it.

       14.     I would like to be able to spontaneously take a small group of people (less than
10), and walk on the public sidewalks and steps at the historic courthouse in downtown Graham,
North Carolina without having to first seek a permit from the City of Graham in advance, and
without seeking the permission of the Alamance County Manager.

       15.     I am participating in this lawsuit because I want Graham and Alamance County to
open up the city of Graham and the courthouse grounds to peaceful demonstration. I want all law

                                                  1



      Case 1:20-cv-00613-CCE-LPA Document 2-5 Filed 07/02/20 Page 1 of 2
enforcement—including the Graham Police Department, the Alamance County Sheriff, and the
State Police—to respect my right to demonstrate against symbols of government-endorsed white
supremacy such as the Confederate monument in front of the county courthouse in Graham.

I declare under penalty of perjury that the foregoing is true and correct. Executed on July 2,
2020.




                                              _____________________________________
                                              Destiny Clarke




                                                 2



      Case 1:20-cv-00613-CCE-LPA Document 2-5 Filed 07/02/20 Page 2 of 2
